﻿

On behalf of the delegation of the Democratic Republic of Sao Tome and Principe  and on my own behalf, I have the honour and pleasure to extend to the President our warmest congratulations on his election to preside over the forty-fourth session of the General Assembly. His election is recognition at the international level of his high competence and wide experience as a diplomat and a statesman. It is also testimony to the international community high appreciation of his country, Nigeria, which plays an outstanding role on the African continent in the economic and political spheres. I assure him that my delegation considers it an absolute duty to give its complete support to that outstanding son of Africa in the important mission that has rightly been entrusted to him.
May I take this opportunity to congratulate his predecessor, Mr. Dante Caputo, on his outstanding performance in presiding over the forty-third session, whose highly satisfactory and positive results can in part be attributed to his dedication and commitment to the ideals of the United Nations.
Allow me also to express my admiration and respect for the dynamic and dedicated work undertaken by our Organization's Secretary-General. His activities have made more effective the actions taken b/ the United Nations, actions which have been contributed to the present strengthening of  its credibility and its role at the multilateral level. The Secretary-General should be praised for his far-sightedness, his constant efforts and the courage with which he has been seeking solutions to some of the regional conflicts affecting the world.
We should work towards the objective of transforming the United Nations into a privileged place for multilateral analysis at the political level of the crucial questions confronting the world and mankind. An important and decisive change creating favourable conditions for the realization of the potential of the United Nations is the fact that the great Powers now agree on revitalizing the Organization, which they had underrated for so long. They recognize that the United Nations is an indispensable instrument in the creation of a peaceful and secure world and in the development of international co-operation embracing all peoples and nations in the search for solutions to the problems of the world and its inhabitants.
Peace is the necessary condition for the development of a nation's well being. Without peace, all efforts to increase the material and spiritual well being of men will be in vain.
In the past three years we have travelled a very promising path in that regard. There has been a deep and positive transformation of the international situation. At the basis of that evolution lies the relaxation in relations between the two super-Powers, relations which have gone from a long confrontation and cold war to the attitude of co-operation and understanding that characterizes their relations today. This detente does not seem to have the purely cyclical character that detente had before; we believe that it results from a rational approach to the differences between the two main systems in the world.
We can only come to the unquestionable conclusion that the two rival socio-political systems cannot compete by force of arms in this nuclear era  for that would inexorably lead to the annihilation of the human race. Secondly, as a result of the uncontrolled nuclear and conventional arms race, the political tensions between the two political and military world blocs were compromising the future and the economic balance of the Soviet Union, the United States and the International community as a whole. 
Thanks to an awareness of that reality and an understanding of it, a new political and military mentality has begun to gain strength at the international level and to condition the behaviour of several countries in foreign policy, thus making it more and more feasible to have truly peaceful coexistence based on the principles of humanized law - that is, giving priority to universal human values, as opposed to mere ideology.
The first concrete results of that trend are evidenced in the progress achieved in disarmament and in the emphasis being placed on the peaceful solution of regional conflicts.
International security and the Individual security of States cannot be strengthened through accumulation of arms; on the contrary, that can only bring greater insecurity and tension, inevitably leading to a war-like confrontation. Only the reduction of arms in a spirit of trust and multiform co-operation between States can safeguard peace, which is priceless for mankind.
The signing in Washington in December 1987 of the agreement on the dismantling of medium- and short-range nuclear missiles was an event of extraordinary historic importance, as a turning-point in prospects of disarmament, which people from all nations want to see in the form of general and complete disarmament, and the emergence of a peaceful world that will use available human and material resources for the development and happiness of mankind.
Measures have been taken that reveal the political desire of the two super-Powers to move towards the disarmament process. We are hopeful that the so-called Jackson Hole spirit will give an impulse to the Strategic Arms Reduction Talks (START), the Conference in Geneva and the Vienna talks. But we should be aware that nuclear, chemical and conventional disarmament does not depend only on the super-Powers, and that it will not succeed without the participation of all countries.
We know that we cannot really blame foreign Powers for the bloody ethnic, religious, territorial and political national and international conflicts that engulf third world countries.
It is scandalous that while 30 per cent of the people of Africa, Asia and the Middle East are affected by numerous diseases, or are undernourished, and have a very high illiteracy rate, there are countries that spend 20 per cent of their budgets on armaments, which is much more than they spend on health and education combined.
The improvement in the world-wide political environment is evident. In this regard, it has been possible to obtain some concrete results in the search for peaceful solutions to regional conflicts, even though barriers have been encountered with regard to some cases that started well. Those conflicts constitute an obstacle to the economic and social development efforts of several developing countries, dangerously upset international relations and cause suffering, misery and hunger.
The use of United Nations principles and mechanisms was decisive in the progress achieved during the process leading to a peaceful solution of some conflicts.
Sao Tome and Principe, despite its modest means as a small State, participates in the efforts of the international community to suppress those focal points of tension. Above all, it has played an active role in the efforts to achieve peace in Angola. President Manuel Pinto da Costa was part of a group of eight Heads of State who met in Luanda. He contributed to the analysis and adoption of the peace plan presented by the People's Republic of Angola. That country's Government adopting a courageous and wise attitude, agreed to specific prospects for national reconciliation and the establishment of peace, aware as it was of the martyrdom of its people through almost three decades of war.
A fair and lasting solution was imminent with the approval of the Luanda peace plan at the Summit of 18 Heads of State in Gbadolite, based on the African experience in the solution of similar cases. But external interference caused by foreign interests hostile to the people's cause created some difficulties in the implementation of the obligations then assumed.
However we will continue to work towards an African solution to this painful conflict so that the People's Republic of Angola will finally be able to achieve progress and happiness for its people. We are confident that the process that has been started will proceed until peace is achieved.
Namibia, a neighbouring country of the People's Republic of Angola, from which it received wide support that led to the implementation of Security Council resolution 435 (1978), will shortly accede to independence.
No attempt at sabotage will prevent the Namibian people from finally achieving the objectives for which it fought for so many years. We believe that the South West Africa People's Organization, with the popular support it enjoys, will with pragmatism and realism recognize the aspirations of the Namibian people.
Namibia's independence day will be a historic day for the entire continent. It will mark the end of the dreadful colonial era in Africa. Unfortunately, the day on which the African people will be able to rid its continent of that open wound, that crime against humanity in South Africa called apartheid, is distant and hard to reach. 
Despite the very open and promising declarations favouring positive change made by President de Klerk, the international community must continue to pressure South Africa politically, economically and morally because apartheid cannot just undergo some adjustments; apartheid is not reformable: it has to be completely abolished.
If South Africa wishes to initiate a dialogue with South African nationalists for the construction of a democratic and multiracial society, it should immediately free Nelson Mandela and all other political prisoners, cancel interdictions of the African National Congress of South Africa and all other nationalist parties and anti-apartheid organizations and put an end to the state of emergency.
Still addressing the southern African zone-full of economic potential that must await peace and co-operation among all to be profitable - we will firmly support the wise and patriotic decisions of our Mozambican brothers of FRELĪ40, whose aim is to promote national reconciliation and achieve peace through dialogue with their misguided fellow countrymen.
Still regarding the conflicts on the African continent, we welcome the signing on 31 August of the Algerian agreement, which has practically put an end to the Chad-Libya differences in the Aouzou zone, keeping away the spectre of renewed armed confrontation among brotherly peoples.
In Western Sahara, we hope that flexibility will prevail and that it soon be possible to overcome any obstacles that may emerge regarding the carrying out of the ,referendum, for the self-determination of the Saharan people on which interested parties are in accord.
The problem between Senegal and Mauritania was traumatic for all Africans owing to the historical and cultural ties that unite those two neighbouring countries and the nature of the conflict. As always we can rely on the far-sightedness of intervention by President Mubarak for a fait solution of the situation and renewal of harmony between all Senegalese and Mauritanians.
In the Middle East, the position of the Palestine Liberation Organization (PIO) at a meeting of the Palestine National Council, held in Algeria in November 1988, opened wide perspectives, created a new emphasis and stimulated new proposals for the solution of the conflict so that the right of the Palestinian people to self-determination and independence can be finally recognized and all people in the region may live in peace and safety within internationally recognized and guaranteed borders. There is near-unanimity within the international community regarding the necessity to consider further steps leading to an international conference under the auspices of the United Nations that will reunite all interested parties, including the PLO, the sole and legal representative of the Palestinian people.
We regret that Iran and Iraq, two countries that belong to the Non-Aligned Movement, after a long and cruel war with heavy human and economic losses, cannot overcome their differences and obstacles to the replacement of confrontation and disagreement with co-operation and solidarity.
The situation in Afghanistan and Cambodia changed qualitatively from the moment the foreign troops left, but to achieve peace it is necessary that internal factions resist the temptation to use force and that they engage in dialogue for the creation of Governments that will represent all political forces without foreign interference.
In Central America, the recent Tela summit, heir to the spirit of Esquipulas II, created solid bases for positive evolution and offered a foretaste of the democracy and peace for which the region yearns.
Notwithstanding hopes regarding the process of eliminating regional tensions, we know we are still far from living in a peaceful and violence-free world in which the interests of every country and people are taken into consideration.
We in Sao Tome and Principe are increasingly concerned about the occupation of East Timor, which makes it impossible for its people to enjoy its legal right to self-determination. We give our support to Portugal as the administering Power in its commendable efforts to find a fair solution to this matter through dialogue with Indonesia under the auspices of the Secretary-General, within the framework of the mandate given to him by the General Assembly in resolution 37/30.
Experts of the Organisation for Economic Co-operation and Development recently announced their conviction, based on analysis of investment, inflation and other data, that the industrialised world has entered a new time of growth similar to that of the 1950s and 1960s.
This has made more apparent and shocking the paradox of the economic situation prevailing in third world countries - and particularly in Africa - which is characterized by a deep and infrastructural crisis. The world previously faced a serious threat from the cold war and the confrontation between the blocs, which could have brought about the nuclear extermination of the whole human race. Even if we have escaped this nightmare with the relaxation of tension between East and West, there remains another threat resulting from the widening economic gap between North and South  the conflict between rich and poor.
Industrialized countries are beginning to understand that this problem should be treated as a global problem affecting all mankind. In fact the international division of labour gives raw material producers little reason for hope in their development efforts, which are paralysed by the accumulation of external debt.
With falling prices of raw materials in the 1980s foreign trade ceased to be a tool for the economic development of our countries. In Sao Tome and Principe we are now living with a serious economic and financial crisis caused by the abrupt fall in the price of our only export product, cocoa. Today, our partners in the North have come to the conclusion that it is unrealistic to insist on total payment of the debt and that it is necessary to reduce or in some cases cancel it. We express our satisfaction at the steps already taken by some industrialized countries. Only by facilitating new capital flows on advantageous terms for poor countries and promoting a reorganization of International economic relations will it be possible to avoid an uncontrollable increase of the debt.
The events that will take place next year ~ that is, the special session of the General Assembly devoted to international economic co-operation, the adoption of the United Nations international strategy for development and the second United Nations Conference on the Least Developed Countries - should make a significant contribution to this necessary reorganization. The establishment of a more favourable international environment for third world countries will enable them to promote rational utilization of their resources and to adopt modern administrative methods. Above all, since development is essentially a cultural phenomenon which requires the active and free participation of a conscious citizenry, we must fight for the general establishment of democratic Governments that will allow freedom to criticize and the development of the creativity of our people, which is a sine qua non of true development.
In a world of positive political change and phenomenal developments in technology and science which create prospects for a better future for mankind there remain, unfortunately, factors of apprehension and regression.
The illegal consumption of and traffic in drugs causes serious and complex human, social and political problems. The events in Colombia have shown how far the illegal traffic in drugs and the economic power connected with it can put at risk the democratic and constitutional order of a country. Since this is a phenomenon whose tentacles spread to many places in the world, international co-operation is indispensable if the police ace to struggle effectively against this scourge. But the deepest and greatest task will be to try by scientific and multi-disciplinary means to identify and destroy the psychological and social roots of this scourge that leads millions of men and women, mostly young adults, to self-destruction through the consumption of drugs.
terrorism is an irrational form of behaviour in a world that is marching towards the rationalization of its problem  Terrorism constitutes a threat to all countries in the world and the General Assembly, in resolution 40/61, has clearly condemned this Inhuman practice. All members of the International community must co-ordinate their actions in the fight against terrorism and comply with existing anti-terrorist conventions and protocols. No cause can justify the murder of totally innocent men# women end children who have nothing whatsoever to do with these conflicts. No lofty purpose can be achieved through the use of these inhuman means.
Another painful concern of our times is the constant and progressive degradation of our environment# which puts at risk the future of our planet. This is one of the global problems that can be tackled only by means of international co-operation. In this connection# the conference ш environment and development which it is proposed should be convened in 1992 would play a very important role.
We cannot forget that the causes of environmental degradation are different in the North and the South and thus require different remedies. In the majority of the countries of the South there is an extremely disturbing element of disruption of the balance between man and the environment. It is the frequent disproportion between the growing population and the availability of natural resources.
The bicentenary of the French Revolution of 1739, commemorated this year# has always been more than a purely French historic event. The greatest inheritance left by this event to people all over the world was the new idea of an open society, with the abolition of caste and privilege and the confirmation of the rights of men and citizens. It was then that the concept of people as the principal actors in political events began to assume full relevance. The Belgrade declaration last month emphasized the urgent necessity of promoting the rights and freedoms of man and respect for the life, dignity and ideas of individuals.
Contrary to theories that have been expressed# we believe that the major rights of citizens are political rights because only those tights can lead to the enjoyment of other rights. In Sao Tome and Principe, although adequate conditions institutions and mechanisms have not yet been established, we have been taking important measures since our party's decision in October 1987 for the purpose of deepening the democratic process in our country. In the party in power - which is still the only political organization that we have, because of our historical context, but within which we allow for the existence of different currents of thought - and in our society, we have totally and fully guaranteed freedom of expression. In 1990 an electoral and constitutional decision package will crystallize this process.
In conclusion, I should like to emphasize in this United Nations forum in which all the countries of the world, large and small, coexist, our trust and faith in an international community which is increasingly peaceful and economically, socially and spiritually more advanced.
It is my sincere hope that our work at this forty-fourth session of the General Assembly will contribute to the attainment of this objective. 
